            Case 3:19-cv-00007-VLB Document 1 Filed 01/03/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

____________________________________

                                              :
RITA LAVORGNA                                 :
                                              :
       PLAINTIFF                              :
                                              :
       v.                                     :
                                              :
HAMDEN SHORELINE ORAL                         :
AND MAXILLOFACIAL SURGERY                     :
ASSOCIATES, P.C.                              :
                                              :
       DEFENDANT                              :              JANUARY 3, 2019

____________________________________


                                          COMPLAINT

I.     INTRODUCTION

       1.       This is an action to redress disability and age discrimination in violation of the

Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.

(“ADEA”), and the Americans with Disabilities Act (“ADA”), 42 U.S.C §12101 et seq, as well

as the Connecticut Fair Employment Practices Act (“CFEPA”), C.G.S. § 46a-60 et seq. Plaintiff

also alleges a violation of her free speech rights under Connecticut General Statutes § 31-51q.

II.    PARTIES

       2.      Plaintiff, Rita Lavorgna, was at all relevant times a resident of Hamden,

Connecticut in New Haven County, Connecticut and was employed as a surgical dental assistant

and office cleaner by Defendant, Hamden Shoreline Oral and Maxillofacial Surgery Associates,

P.C. (hereinafter “Defendant”).
             Case 3:19-cv-00007-VLB Document 1 Filed 01/03/19 Page 2 of 9



        3.      At all times material to this action, Defendant maintained a place of business in

New Haven County at 2560 Dixwell Ave., Suite 2A, Hamden, CT 06514, where Defendant

offered major and minor oral and maxillofacial surgery procedures.

III.    JURISDICTION

        4.       The Plaintiff alleges violations of Federal statutes, ADEA and ADA. As this

action arises under the laws of the United States, this Court has subject matter jurisdiction

pursuant to 28 U.S.C. § 1331. Pursuant to 28 U.S.C. § 1367, this Court has supplemental

jurisdiction over claims arising under state law.

        5.       Plaintiff timely filed a Charge of Discrimination pursuant to Title VII and the

Connecticut Fair Employment Practices Act with the Connecticut Commission of Human Rights

and Opportunities (“CHRO”) and the Equal Employment Opportunity Commission (“EEOC”)

on or about March 19, 2018, in which she alleged with particularity her claims of age and

disability discrimination against the Defendants. Plaintiff received a release of jurisdiction from

the CHRO on October 20, 2018 and the EEOC on December 15, 2018

        6.       Defendant employs more than (15) employees.

IV.     FACTS

        7.      Plaintiff is a fifty-eight years old female.

        8.      Plaintiff is hearing impaired. Specifically, she has profound hearing loss in both

ears and must wear two hearing aids. Plaintiff has suffered hearing loss since she was five years

old, which has dramatically deteriorated through the years. Even with hearing aids, she needs to

see faces to read lips.




                                                    2
            Case 3:19-cv-00007-VLB Document 1 Filed 01/03/19 Page 3 of 9



       9.      As of the fall of 2017, Plaintiff had worked for the Defendant for twenty-seven

(27) years in the position of a surgical dental assistant. Her employment was terminated on

October 26, 2017.

       10.     Plaintiff also cleaned the Defendant’s Hamden office, with her husband’s

assistance, on Monday, Tuesday, Thursday and Friday, after the medical office closed.

       11.     In or around September of 2013, Defendant opened an office in Wallingford,

Connecticut.

       12.     At that point, most of Plaintiff’s colleagues, the other dental assistants, transferred

to the Wallingford location.

       13.     In the many years that Plaintiff had worked with these colleagues, she had a

collegial relationship with them and they worked well together.

       14.     After the transfer, Defendant hired a new group for the Hamden office to replace

the transferred employees. At this point, Plaintiff’s work situation began to change.

       15.     The new group consisted largely of younger females substantially younger than

Plaintiff. Some were in their early to mid-twenties.

       16.     It was clear from the beginning that the other employees treated her like an

outsider and not part of the group.

       17.     It was obvious that Defendant’s other employees did not view Plaintiff the same

as their other younger colleagues. None of them was disabled as Plaintiff.

       18.     There were numerous errors that the new employees made that created safety

issues. Plaintiff had to bring these matters to their attention for safety reasons.

       19.     For example, on more than one occasion used needles were left out when they

should have been disposed of in accordance with safety protocols.



                                                   3
           Case 3:19-cv-00007-VLB Document 1 Filed 01/03/19 Page 4 of 9



       20.     There were also many instances where the new employees left the oxygen, nitrous

oxide, nitrogen tanks on, which created a potentially dangerous situation. They also left the

anesthesia machine on and medicine / drug cabinet unlocked.

       21.     There were many times when the new employees ignored their job duties and

spent their time on their phones texting or talking to each other.

       22.     There were times when they failed to engage in hygiene protocols that resulted in

their hair ending up on surgical trays and other areas where the patients were treated. They failed

to clean their areas as they were required to prior to leaving for the day.

       23.     The new employees heated up food and ate while patients were waiting.

       24.     Plaintiff had to bring these issues to their attention so that the work was properly

and timely performed, and so that no one was injured and hygiene protocols were followed.

       25.     This dynamic further highlighted the age disparity as they treated Plaintiff

analogically like a mother they resented.

       26.     They were not sympathetic to Plaintiff’s disability, they belittled her safety

concerns and generally attempted to put her in her place by refusing to treat her as a colleague.

       27.     In or around May 30, 2014, Ms. Josie Ardito, one of the new employees, began to

complain about Plaintiff. Initially, the complaints were handled by the office manager, Ms.

Antonia Pietrandrea.

       28.     Despite the lack of support from the Defendant, Plaintiff complied with Ms.

Pietrandrea’s request that Plaintiff not direct the younger workers in any manner, but write down

all issues, and bring them to her attention.

       29.     The employees knew that Plaintiff was hearing impaired and that sometimes her

voice became elevated without her knowing. Yet, they accused Plaintiff of yelling when that was



                                                  4
           Case 3:19-cv-00007-VLB Document 1 Filed 01/03/19 Page 5 of 9



not the case. After this, Plaintiff made a concerted effort not to say much so that she would not

offend them or give them a reason to complain. This was extremely awkward for Plaintiff but

she felt she had no other choice as Defendant failed to provide her with anywhere near the level

of support provided to the other employees who did not complain about safety issues.

       30.     The office manager left Defendant’s place of business in or around July 2016.

Shortly after, a new office manager, Tara, started but left within the year. After that, there was no

acting office manager to whom the concerns could be brought. Plaintiff had communicated the

safety issues to Tara on many occasions.

       31.     In or around August, 2017, Ms. Ally Rosadini, a Hamden employee, complained

to Defendant. She claimed Plaintiff spoke to her in a manner she did not appreciate.

       32.     During a meeting concerning Ms. Rosadini’s complaint, Plaintiff sought to bring

an end to the discriminatory treatment she had endured and explain the entire scenario, but Dr.

Conforti gave Plaintiff virtually no opportunity to respond. He had Ms. Rosadini in the room

when he reprimanded Plaintiff and did not listen to her side. He reacted by giving the younger

employee the benefit of the doubt. And, he would criticize Plaintiff and credit everything that

was said about her.

       33.     In this time period, Dr. Johnson, another physician in the group, approached

Plaintiff and asked her what transpired with Ms. Rosadini. It was at this moment that Plaintiff

explained her side of the story and asked if she was going to lose her job. He responded that,

“absolutely not, you are one of our most valued employees.”

       34.     Dr. Conforti sided with the other women in his office against Plaintiff. On the day

of her termination, he told Plaintiff he had to let her go.




                                                   5
           Case 3:19-cv-00007-VLB Document 1 Filed 01/03/19 Page 6 of 9



        35.     The younger employees were motivated, in part, by Plaintiff’s age and disability.

The criticism of Plaintiff, who was a well performing employee suggests age-based and

disability-based animus. Defendant condoned and encouraged the employees disparaging

discrimination that marginalized and ostracized the Plaintiff.

        36.     Plaintiff’s employment was terminated on October 26, 2017. Dr. Conforti would

not even allow her to continue cleaning the office. Plaintiff was paid $1200 per month for

cleaning. The other employees were not even in the office when she clearned. She also did

laundry for the practice for $120.00 per month. They discontinued that employment as well.

        37.     Because of Plaintiff’s disability, it is extremely difficult for her to obtain other

comparable employment. She was comfortable with her position with Defendant because she

knew her job duties well and did not require direction. Because of the hearing disability and the

need to see faces to read lips, it is difficult for Plaintiff to start any new job wherein she is

required to take direction.

        38.     In working for the Defendant, Plaintiff’s hearing was not a detriment to

effectively doing her job because she knew her job and needed virtually no direction.

        39.     Shortly after Plaintiff’s termination, Dr. Gambardella, another physician in the

group, reached out to her. He said he felt badly about her termination. He even gave Plaintiff a

letter of recommendation. He told her that she had done a great job for him for the 27 years she

worked for the practice. The younger non-disabled employees were hostile toward Plaintiff

because of her age and disability and they turned Dr. Conforti against her because of their

discriminatory and retaliatory animus.

        40.     As part of the discriminatory and retaliatory conduct, when Plaintiff attempted to

collect unemployment benefits, Defendant opposed the claim for benefits arguing that Plaintiff



                                                    6
            Case 3:19-cv-00007-VLB Document 1 Filed 01/03/19 Page 7 of 9



had engaged in “bullying.” The Department of Labor rejected Defendant’s Position and

permitted Plaintiff to collect unemployment.

      IV.      COUNTS

    COUNT ONE - ADA

    1-40.     Plaintiff incorporates herein Paragraphs 1-40 from above as if fully set forth herein.

     41.      Plaintiff is an individual with a disability as defined by the ADA.

     42.      Defendant discriminated against Plaintiff due to her disabilities or because she was

           perceived as having disabilities. Defendant’s conduct was willful.

       43.       Defendant’s conduct constitutes a violation of the ADA.

       44.       As a result of the Defendant’s conduct, the Plaintiff has suffered damages.

     COUNT TWO – ADEA

      1-40.      Plaintiff incorporates herein Paragraphs 1-40 as if fully set forth herein.

        41.      Defendant discriminated against Plaintiff due to her age of 57. Defendant’s

conduct was willful.

        42.      Defendant’s conduct constitutes a violation of the ADEA.

        43.      As a result of the Defendant’s conduct, the Plaintiff has suffered damages.

      COUNT THREE - CFEPA

       1-40. Plaintiff alleges and incorporates by reference paragraphs 1 through 40 from

       Count One as if fully set forth herein.

       41.      Plaintiff is an individual with a disability as defined by CFEPA.

       42.      Paragraph 41 from Count Two is incorporated herein as if fully set forth.

       43.      Defendant’s conduct constitutes a violation of the Connecticut Fair Employment

Practices Act, Connecticut General Statutes §§ 46(a)-60 et seq.



                                                  7
           Case 3:19-cv-00007-VLB Document 1 Filed 01/03/19 Page 8 of 9



         44.   Based on Defendant’s conduct, Plaintiff has suffered damages.

       COUNT FOUR - CONN. GEN. STATS. § 31-51q

       1-40. Plaintiff alleges and incorporates by reference paragraphs 1 through 40 from

               Count One as if fully set forth herein.

       41.     After the hiring of the new employees, Plaintiff was continuously required to

engage in speech to address the safety and the negative hygiene conditions that placed the other

employees and patients at risk. Plaintiff’s motivation for the speech was to protect patients and

employees as well as the practice.

       42.     Plaintiff’s speech based on a public concern regarding safety of patients

constitutes an exercise of free expression guaranteed by §§ 3, 4 and 14 of Article First of the

Constitution of the State of Connecticut. Plaintiff was subjected to discipline and discharge

because she spoke out on matters of public concern.

       43.      Defendant by virtue of their conduct violated § 31-51q of the Connecticut

General Statutes.

       44.      As a result of the Defendant’s conduct, the Plaintiff has and continues to suffer

damages.




                                                  8
       Case 3:19-cv-00007-VLB Document 1 Filed 01/03/19 Page 9 of 9



WHEREFORE, PLAINTIFF CLAIMS A TRIAL BY JURY, JUDGMENT AGAINST
DEFENDANTS AND DAMAGES AS FOLLOWS:

  1.    Economic damages including, but not limited to: lost wages and benefits such

        as pension, 401k, stock, restricted stock and stock options, deferred

        compensation, bonuses, health, dental, life and disability benefits with interest

        from the date said sums were due;

  2.    Non-economic compensatory damages for emotional distress, harm to reputation,

        and loss of enjoyment of life and equitable relief pursuant to Connecticut General

        Statutes § 46a-104 and Connecticut General Statutes § 31-51q;

  3.    Punitive damages pursuant to Connecticut General Statutes § 31-51q and 42

        U.S.C. § 1981a;

  4.    Liquidated damages pursuant to the Age Discrimination in Employment Act of

        1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”);

  5.    Attorneys’ fees and costs of this action, including litigation costs and expert fees,

        pursuant to 42 U.S.C. § 1981a, ADEA and Connecticut General Statutes § 31-51q;

  6.    Interest pursuant to Conn. Gen. Stat. § 37-3a and Costs;

  7.    Such other relief in law or equity the court deems appropriate.




                                          PLAINTIFF
                                          RITA LAVORGNA

                                  By:     /s/ Heena Kapadia 11869
                                          Heena Kapadia
                                          Law Office of Heena Kapadia, LLC
                                          572 White Plains Road
                                          Trumbull, CT 06611
                                          Phone: 203-288-8006
                                          hkapadia@heenakapadialaw.com

                                             9
